DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The claim set filed on 16 November 2020 which includes pending claims 1-13 has been considered on the merits. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: character 202a, 203a illustrated in Figures 3A, 3C; characters 202c, 203c in Figure 3C; and character 401 in Figure 4A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 9 recites “the covering member is configured as one or more of:”. For the sake of clarity, consider rephrasing the claim to recite “the covering member is selected from the group including a sheet-like member, a planar member and a flexible member or a combination thereof” or to recite: “the covering member is one of a sheet-like member, a planar member and a flexible member or a combination thereof” or something similar. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f).
This application includes one or more claim limitations that use the word “means,” interpreted under 35 U.S.C. 112(f) because the claim limitation uses “means” as a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is “a tampering indication means” interpreted under 35 U.S.C. 112(f) to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is an adhesive layer, a tape, a strip, a seal, a sheet, security cuts, permanent adhesive and non-residue adhesive . 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 12 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 12, the term "affixable" renders the claim indefinite because affixable means “can be affixed” and is therefore unclear whether the limitation(s) following the term are part of the claimed invention and therefore required.  See MPEP § 2173.05(d). Consider phrasing the term as “affixed” instead of “affixable”  as a way to overcome this indefiniteness rejection. For purposes of compact prosecution, the limitations following the term is interpreted as optional.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to 35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable Collins (Publication No.: US 2007/0196609) 
Regarding claim 1, Collins teaches a cover (referred to as a sheet in [0086]) for the intended use of protecting forensic evidence (see [0085], which recites “[t]he sheets may also be used for holding and/or protecting small collectible item”), the cover comprising: 
a covering member (referred to as a sheet in [0034] and illustrated as 10 in figure 1) at least partially covering forensic evidence (see [0022] and [0084]) , wherein the covering member (i.e. sheet 10) is permeable to air and impermeable to water (see [0048], [0053] and [0058]); 
affixing means (referred to as a peripheral portion 12 in [0106] and illustrated in figure 1) for affixing (i.e. attaching)  the cover (i.e. sheet) to a surface  in an affixed condition (see [0066]), wherein the affixing means (12) is provided at each peripheral edge (see figures 1-2) of the covering member (10) (see [0105] and claim 24, which recites “method for retaining an object on a surface, comprising covering said object with a flexible, windowed sheet comprising a pressure sensitive adhesive coating on at least three sides of one face, wherein a central portion of said sheet is not coated with said adhesive; and sealing said pressure sensitive adhesive coating on said surface”). 
a means (referred to as a projecting tab  in [0018]) suitable for indicating tampering in an affixed condition (wherein e.g. the projecting tab having a tear line may indicate no tampering and a  teared tab may indicate tampering, see [0018]), wherein the tampering indicating means (i.e. projecting tab) is provided at each peripheral edge of a covering member (see [0013]).
Regarding claim 2,  Collins teaches the cover of claim 1 wherein the affixing means comprises the tampering indicating means (see [0013] and [0018])
Regarding claim 3, Collins teaches the cover of claim 1 wherein the tamper indicating means is configured to provide an indication of physical tempering of the cover (see [0013] and [0018])
Regarding claim 4, Collins teaches the cover of claim 1 wherein the affixing means is configured to provide a substantially waterproof seal when in the affixed condition (see [0053], [0059], [0105] and claim 15 of Collins).
Regarding claim 5, Collins teaches the cover of claim 1 wherein the affixing means comprises adhesive means (see [0048], [0059], [0109] of Collins).
Regarding claim 6, Collins teaches the cover of claim 5, wherein the adhesive means comprises a band of adhesive provided on one side of the cover (see figure 1), wherein the band of adhesive surrounds at least a central portion of the covering member (see [0013] of Collins).
Regarding claim 7, Collins teaches the cover of claim 1 wherein the covering member is opaque (see [0078] and [0108] of Collins).
Regarding claim 8, Collins teaches the cover of claim 1 wherein the covering member is transparent (see [0015] of Collins).
Regarding claim 9, Collins teaches the cover of claim 1 wherein the covering member is configured to provide protection from ultraviolet radiation (see [0048] of Collins).
Regarding claim 10, Collins  teaches the cover of claim 1 wherein the covering member is configured as one or more of: a sheet-like member, a planar member and a flexible member (see [0087] of Collins). 
Regarding claim 11, Collins teaches the cover of claim 1 wherein the cover is provided with a unique identifier (which corresponds to pre-printed text 76 in [0110] and illustrated in Figure 8 of Collins).
Regarding claim 12, Collins teaches a system (see figure 11 of Collins) for an intended use in a crime or accident scene (wherein the intended use of a system is met by the structural features of the system suitable for use therein), the system comprising: 
a first cover (which corresponds to the sheet 90 of figure 1 of Collins) as claim in claimed 1;
a second cover (which corresponds to the rear portion 96 of figure 1) as claimed in claim 1 wherein the second cover is affixed to the first cover by the affixing means (e.g. adhesive) of the first cover (see figure 11, [0080]-[0082]) and [0112] of Collins).
Regarding claim  13, Collins teaches a method of protecting forensic evidence (see [0020]), the method comprising: 
affixing the cover of claim 1 around forensic evidence (see [0066] of Collins which recites “present sheets can be constructed such that they form a pocket or pouch between the sheet and a surface when the sheet is affixed to the surface” and [0022] of Collins, which recites “covered object is […]  an article of forensic evidence”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: in the analogous art of providing a tamper indication package, Keller US Patent No 4,778,069) teaches a cover (referred to as tamper indicating package 10) including a tampering indicating means (referred to as an indicating tab 46 illustrated in figure 8) configured to indicate a tampering of the cover (10) in the affixed condition (see figure 10, wherein the tampering indicating means (i.e. tab 46) is provided at each peripheral edge (which corresponds to a peripheral edge 48, see figure 8) of a covering member (referred to as a detachable cover member 18) wherein the tamper indicating means (i.e. indicating tab 46 of Keller) is configured to provide an indication of physical tempering of the cover (see column 5, lines 20-35 which recites “the tab extension member 46 is partially severed or entirely severed from the seal member 38, the condition of the tab 46 in the slot 26 is immediately evident to the consumer. Thus a simple check of the slot 26 will show the consumer whether the integrity of the package 10 is questionable”). 
In addition, Barmore  (European Publication EP 1 167 230) teaches a forensic evidence container (10) comprising:
a) a first flexible panel (16);
b) a second flexible panel (18);
c) an opening (20) capable of providing access to the interior of the forensic evidence container (10);
d) an adhesive (24), applied to the first panel or second panel, having a free surface so arranged as to seal the opening on superposition of the first panel (16) and the second panel (18); and
e) a tamper evident device (35) arranged on the first or second panel (see claim 1 of Barmore) (see [0015] and [0018] of Barmore for instant claim 2, [0018] and [0031] for claim 3; [0022], [0026] and [0029] for claim 4; [0029] for claims 5 and 6;  [0032] for claims 7 and 8; [0021] for claim 10; [0021] and [0029] for claim 12). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/         Examiner, Art Unit 1797   




/CHRISTINE T MUI/         Primary Examiner, Art Unit 1797